                                        Case 2:21-cv-00224-APG-DJA Document 4
                                                                            3 Filed 02/24/21
                                                                                    02/23/21 Page 1 of 3




                                    1   JARROD L. RICKARD, ESQ. (NV SBN 10203)
                                        E-mail: jlr@skrlawyers.com
                                    2   SEMENZA KIRCHER RICKARD
                                        10161 Park Run Drive, Suite 150
                                    3   Las Vegas, Nevada 89145
                                        Telephone: (702) 835-6803
                                    4
                                        Facsimile: (702) 920-8669
                                    5
                                        MATTHEW A. CHIVVIS, ESQ. (pro hac vice pending)
                                    6   E-mail: mchivvis@mofo.com
                                        PARISA JORJANI, ESQ. (pro hac vice pending)
                                    7   E-mail: pjorjani@mofo.com
                                    8   JAMES R. HANCOCK, ESQ. (pro hac vice pending)
                                        E-mail: jhancock@mofo.com
                                    9   MORRISON & FOERSTER LLP
                                        425 Market Street
                                   10   San Francisco, California 94105-2482
                                        Telephone: (415) 268-7000
                                   11   Facsimile: (415) 268-7522
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                        Attorneys for Respondents Evolve BioSystems, Inc.,
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13   The Regents of the University of California, and
                                        Morrison & Foerster LLP
                                   14
                                                                   UNITED STATES DISTRICT COURT
                                   15
                                                                            DISTRICT OF NEVADA
                                   16
                                         MEDOLAC LABORATORIES, a public                 Case No.: 2:21-cv-00224-APG-DJA
                                   17    benefit corporation,
                                   18                                                   JOINT STIPULATION AND
                                                              Petitioner,               [PROPOSED] ORDER TO SET A
                                   19                                                   BRIEFING SCHEDULE
                                                v.
                                   20                                                   (First Request)
                                         EVOLVE BIOSYSTEMS, INC.; THE
                                   21    REGENTS OF THE UNIVERSITY OF
                                         CALIFORNIA, a corporation; and
                                   22    MORRISON & FOERSTER LLP, a limited
                                         liability partnership,
                                   23
                                   24                         Respondents.
                                   25
                                   26          The parties, by and through their undersigned counsel, have stipulated and agreed, and

                                   27   hereby jointly move as follows:

                                   28


                                                                                   1
                                        Case 2:21-cv-00224-APG-DJA Document 4
                                                                            3 Filed 02/24/21
                                                                                    02/23/21 Page 2 of 3




                                    1           WHEREAS, on February 10, 2021, Petitioner Medolac Laboratories filed a Motion to

                                    2   Quash or, in the Alternative, Modify a Subpoena Duces Tecum Pursuant to Federal Rule of Civil

                                    3   Procedure 45 (ECF No. 1);

                                    4           WHEREAS Respondents’ opposition to the motion would be due on February 24, 2021;

                                    5           WHEREAS lead counsel for Respondents is out of state, in the process of filing pro hac

                                    6   vice applications, and intend on filing a cross-motion to compel compliance with the subpoena

                                    7   along with their opposition to the motion to quash, and therefore require additional time in order

                                    8   to do so;

                                    9           WHEREAS the parties have agreed to set a briefing schedule for these motions and

                                   10   related filings;

                                   11           NOW THEREFORE, IT IS HEREBY STIPULATED that Respondents shall file their
SEMENZA KIRCHER RICKARD




                                   12   combined opposition to Petitioner’s motion and their cross-motion to compel on March 3, 2021;
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13   Petitioner will file its combined reply to the motion to quash and its opposition to the

                                   14   cross-motion to compel on March 24, 2021; and Respondents will file their reply to the

                                   15   cross-motion to compel on April 7, 2021.

                                   16           Dated: February 23, 2021

                                   17                                        /s/ Jarrod L. Rickard
                                                                             Jarrod L. Rickard, Esq. (NV SBN 10203)
                                   18                                        SEMENZA KIRCHER RICKARD
                                   19                                        10161 Park Run Drive, Suite 150
                                                                             Las Vegas, Nevada 89145
                                   20
                                                                             Matthew A. Chivvis, Esq.(pro hac vice pending)
                                   21                                        Parisa Jorjani, Esq. (pro hac vice pending)
                                                                             James R. Hancock, Esq. (pro hac vice pending)
                                   22                                        MORRISON & FOERSTER LLP
                                   23                                        425 Market Street
                                                                             San Francisco, CA 94105
                                   24
                                                                             Attorneys for Respondents Evolve BioSystems, Inc., The
                                   25                                        Regents of the University of California, and Morrison &
                                                                             Foerster LLP
                                   26
                                   27   ///

                                   28   ///


                                                                                    2
                                        Case 2:21-cv-00224-APG-DJA Document 4
                                                                            3 Filed 02/24/21
                                                                                    02/23/21 Page 3 of 3




                                    1        Dated: February 23, 2021
                                                                        /s/ Elias P. George
                                    2                                   Eric D. Hone, Esq. (NV Bar No. 8499)
                                                                        Jamie L. Zimmerman, Esq. (NV Bar No. 11749)
                                    3                                   Elias P. George, Esq. (NV Bar No. 12379)
                                                                        H1 LAW GROUP
                                    4
                                                                        701 N. Green Valley Parkway, Suite 200
                                    5                                   Henderson, NV 89074

                                    6                                   Attorneys for Petitioner Medolac Laboratories
                                    7
                                    8
                                    9                                   IT IS SO ORDERED:

                                   10
                                                                        UNITED STATES DISTRICT COURT JUDGE
                                   11
                                                                        _________________________________________
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                                                        DANIEL
                                                                        DATED:J. ALBREGTS
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13                                   UNITED STATES MAGISTRATE JUDGE

                                   14                                   DATED: February 24, 2021
                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                              3
